Exhibit 10.1

LOGO [g80317g33k03.jpg]

CONFIDENTIAL-SPECIAL HANDLING

April 29, 2010

George Riedel

1 Meadowbrook Road

Weston, MA 02493

Dear George:

As we discussed, we are pleased to confirm your position as Chief Strategy
Officer and President—Business Units of Nortel (the “Position”), and your
compensation arrangements in connection with your Position. This letter (the
“Agreement”) amends, restates and supersedes your employment agreement with
Nortel Networks Inc. (“NNI”) dated January 27, 2006 and the supplemental
agreement dated June 12, 2008 (together, the “Original Agreement”), and the
Original Agreement shall cease to be effective as of the date hereof. (NNI,
Nortel Networks Corporation (“NNC”) and/or Nortel Networks Limited (“NNL”)
and/or, where applicable, any subsidiary thereof, are collectively referred to
herein as “Nortel.”)

Implementation of the following elements has been approved by the NNI Principal
Officer and Ernst & Young Inc. as the Monitor appointed under the Companies’
Creditors Arrangement Act (the “Canadian Monitor”) in consultation with the
Unsecured Creditors Committee and the Ad Hoc Bondholder group (together with any
respective successors, the “Group”), but such elements remain subject to
approval by the United States Bankruptcy Court for the District of Delaware and
any other courts as might be required from time to time: (i) acceleration of any
payment under the Nortel Networks Corporation Key Executive Incentive Plan and
(ii) the Special Incentive Bonus described below.

As Chief Strategy Officer and President—Business Units, you will report directly
to the Board of Directors of NNL (the “Board”), the Canadian Monitor and the NNI
Principal Officer.

All dollar amounts contained in this Agreement are expressed in U.S. dollars.

Base Salary

Effective April 12, 2010, your base salary will be increased to $50,000 per
month (or $600,000 calculated on a per annum basis) and paid to you bi-weekly.

Incentive Plan

You will continue to participate in the Nortel Networks Limited Annual Incentive
Plan (“AIP”) on the terms and conditions specified in the AIP and with an annual
target award of 100% of your base annual salary.



--------------------------------------------------------------------------------

Employment Relationship

You will be employed by NNI. You understand and agree that (i) the compensation
described herein will be paid to you by NNI and (ii) your employment with NNI
will be terminated by NNI on (but not prior to, other than for Cause (as defined
below)) January 1, 2011 (the “Termination Date”); provided that you and the NNI
Principal Officer and the Canadian Monitor, in consultation with the Group, may
elect to continue your employment with NNI beyond the Termination Date and
during any such continuation period (the end of such continuation period, the
“Extended Termination Date”) you shall be entitled to receive the base salary
and AIP described above, prorated for any periods less than a full year.

Your principal place of business will be in Billerica, Massachusetts; provided
that it is understood that you may be required to work at other business
locations as a result of your Position or as may otherwise be reasonably
requested by the Board, the NNI Principal Officer or the Canadian Monitor.

Special Incentive Bonus

Subject to your continued employment with NNI until the Termination Date (or the
Extended Termination Date, if applicable), you will be eligible to receive a
special incentive bonus of up to $3.47 million (the “Special Incentive Bonus”)
as follows:

 

  (a)

A performance bonus of $600,000 upon the occurrence of (i) the closing of a sale
of all or substantially all of Nortel’s IP assets1 or (ii) the substantial
implementation of the “IP Co” business strategy, as determined by the NNI
Principal Officer and the Canadian Monitor in consultation with the Group; and

 

  (b) A performance bonus (the “Monetization Value Bonus”) of up to $2.87
million based upon the total IP monetization value realized by Nortel for
Nortel’s IP assets determined as described in Exhibit A to this Agreement (it
being understood that you and the NNI Principal Officer and the Canadian
Monitor, in consultation with the Group, shall agree upon the terms pursuant to
which such realization shall be calculated in circumstances other than a sale of
such assets, and in the event of a sale or sales of such assets, such
realization shall be based on gross sales proceeds actually received by Nortel).

Provided that the applicable conditions in (a) and (b) have been satisfied,
payment of any portion of the Special Incentive Bonus shall be made on or after
January 1, 2011 but no later than March 15, 2012. In the event that such
conditions are not satisfied prior to March 15, 2012, you will forfeit any
unpaid portion of the Special Incentive Bonus at that time. NNI’s termination of
your employment with NNI other than for Cause on or after the Termination Date
(including, but not limited to, on the Extended Termination Date) will not
affect your eligibility to receive the Special Incentive Bonus on the terms
described above including, but not limited to, satisfaction of the applicable
performance conditions set forth above no later than March 15, 2012.

 

 

1 The “IP Assets” shall be those assets described in the Lazard memorandum dated
as of April 2010.

 

2



--------------------------------------------------------------------------------

2009 Key Executive Incentive Plan

By no later than June 30, 2010, you will receive an accelerated payment of any
award under the 2009 Nortel Networks Corporation Key Executive Incentive Plan
not yet paid to you at that time.

Benefits

As an employee of NNI based in Billerica, Massachusetts, you will be eligible to
participate in employee benefit plans in accordance with the terms of those
plans.

All of those benefit plans, programs and policies are periodically reviewed and
changes, including enhancements, reductions or terminations, may result to them
as currently described.

You will continue to accrue five weeks of vacation per annum and vacation will
accrue monthly at a rate of 2.08 days per whole or partial month of employment,
all in accordance with NNI’s vacation policy.

Upon execution of this Agreement, you agree to forfeit, and have no right to,
any benefit pursuant to the Nortel Enhanced Severance Allowance Plan or any
other right in connection with a claim for severance under any other severance
plan, agreement or arrangement.

Recoupment of Incentive Based Compensation

It is not anticipated in the normal course of events that you will have to
re-pay NNI for any incentive based compensation payments received during your
employment tenure with Nortel. However, you will continue to be subject to
Nortel’s Policy Regarding Recoupment of Incentive Compensation.

Termination of Employment

Notwithstanding anything in this Agreement to the contrary, if NNI terminates
your employment for Cause (as defined below), or you terminate employment with
NNI for any reason, you shall forfeit the right to receive any unpaid portion of
the Special Incentive Bonus. For purposes of this Agreement, “Cause” shall mean
your:

 

  (a) conviction (including any pleas of guilty or nolo contendere) of a
criminal offence or felony that involves fraud in connection with the
performance by you of the duties of your employment with NNI or moral turpitude;

 

  (b) willful and continual failure to substantially perform the duties of your
employment with NNI (other than any such failure due to your physical or mental
illness), after a written demand for substantial performance has been delivered
to you by the NNI Principal Officer (in consultation with the Group), the
Canadian Monitor, or the Board, and a reasonable opportunity to cure has been
given to you by NNI Principal Officer (in consultation with the Group), the
Canadian Monitor, or the Board;

 

  (c)

material violation of any written agreement between you and NNI not to disclose
any confidential or proprietary information of Nortel or confidential or
proprietary information of a third person in respect of which Nortel is under a
written

 

3



--------------------------------------------------------------------------------

 

confidentiality obligation to such third party of which you has received prior
notice;

 

  (d) fraud or willful and serious misconduct in connection with the performance
of the your duties for NNI, which, in the case of any such misconduct, has
caused direct material injury to Nortel; or

 

  (e) dismissal for just cause (including but not limited to a dismissal for
performance related reasons or for misconduct) in accordance with applicable
law.

Reporting Insider

You will continue to be designated a Reporting Insider and Section 16 officer
under applicable Canadian and U.S. securities regulations.

Tax Conflict Review Program

As a board appointed officer, you will continue to be required to participate in
Nortel’s Executive Tax Conflict Review Program. Under the terms of this program,
your personal income tax return will be prepared and/or reviewed by our
designated tax provider.

Executive Travel Services

You will continue to be eligible for executive travel reservation services while
in the Position. This service is accessible by a dedicated travel telephone #ESN
830-4698, externally (613) 274-4698.

Senior Executive Duties

As a senior executive of Nortel, you are expected to perform your
responsibilities at an exemplar level while displaying the highest standards.
Accordingly, during your employment you are expected, by way of example, to:

 

  (a) faithfully and diligently perform your duties and exercise your powers
consistent with your position as may from time to time be assigned to or vested
in you by Nortel, the NNI Principal Officer, the Canadian Monitor or the Boards
of Directors of NNC and NNL (the “Nortel Boards”);

 

  (b) comply with all reasonable and lawful requests made by Nortel or the
Nortel Boards;

 

  (c) use your best endeavors to promote and protect and extend the business,
reputation, welfare and the interests of Nortel;

 

  (d) be familiar with and act in a manner consistent with Nortel’s Code of
Business Conduct;

 

  (e) be familiar with and comply with Nortel policies and procedures relevant
to your role or your actions as an employee; and

 

  (f) report to the Nortel Boards any matters of concern that come to your
attention, it being your duty to report any acts of misconduct, dishonesty,
breach of company rules or breach of any of the rules of any relevant regulatory
bodies committed, contemplated or discussed by any Nortel employee or a third
party. Nortel will keep confidential whatever is reported save as required by
law or a court or authority of competent jurisdiction or on a strict “need to
know basis.”

 

4



--------------------------------------------------------------------------------

Indemnification

Nortel will indemnify you and hold you harmless for all acts and omissions to
act during your employment to the maximum extent provided under the applicable
charter and by-laws of Nortel and applicable law. Nortel will advance all costs
of indemnification during any proceeding provided that you undertake to refund
those advances of it is finally determined that you were not entitled to
indemnification. Nortel will insure you, for all periods during your employment
and thereafter during which you may be subject to any liability for your acts or
omissions to act while employed, under any contract of officers and directors
liability insurance in effect for other senior executives of Nortel.

Intellectual Property and Conflict of Interest Agreements

You acknowledge that you continue to be bound by the terms of Nortel’s
Intellectual Property Agreement and Conflict of Interest Agreement, which have
been previously signed by you.

Code of Business Conduct

Nortel’s Code of Business Conduct is extremely important. As an industry leader
and innovator, we have always strived to take a lead in setting out ethical
guidelines for our employees, which we consider essential to the long-term
success of Nortel. These guidelines are contained within the Code of Business
Conduct. By signing this Agreement, you will continue to be required to comply
with the Code of Business Conduct and Nortel’s policies and procedures.

Section 409A of the U.S. Internal Revenue Code

All benefits and payments to be made to you hereunder will be provided or paid
to you in compliance with all applicable provisions of section 409A of the U.S.
Internal Revenue Code of 1986 as amended, and the regulations issued thereunder,
and the rulings, notices and other guidance issued by the U.S. Internal Revenue
Service (the “Section 409A Rules”), to the extent applicable. It is intended
that compensation under this Agreement will be distributed within two and one
half months after the last day of your taxable year in which it is no longer
subject to a “substantial risk of forfeiture.” The parties also agree that this
Agreement may be modified, as reasonably requested by either party, to the
extent necessary to comply with all applicable requirements of, and to avoid the
imposition of any additional tax, interest and penalties under, the Section 409A
Rules in connection with the benefits and payments to be provided to you
hereunder. Notwithstanding any of the foregoing to the contrary, Nortel and its
officers, directors, employees and agents do not guarantee that this Agreement
complies with the Section 409A Rules and none of the foregoing shall have any
liability for the failure of this Agreement to comply with the Section 409A
Rules.

For the avoidance of doubt, nothing in this Agreement shall constitute or give
rise to the assumption or rejection of the Agreement or the Original Agreement
for purposes of Section 365 of the United States Bankruptcy Code or otherwise
limit or affect the rights of NNI or its subsidiaries in connection their
on-going bankruptcy proceedings.

[The remainder of this page has been left blank intentionally]

 

5



--------------------------------------------------------------------------------

Sincerely,

 

NORTEL NETWORKS INC. /s/ John Ray

John Ray

NNI Principal Officer

 

 

Accepted this 29th day of April, 2010 /s/ George Riedel George Riedel

 

6